 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding Material and Dump Truck Drivers, Team-sters Local Union No. 36, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America; Associated Gener-al Contractors of America, San Diego Chapter,Inc.; San Diego Building Contractors Associ-ation; Engineering and General Contractors As-sociation and California Dump Truck OwnersAssociationBuilding Material and Dump Truck Drivers, Team-sters Local Union No. 36, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and Larry Shepardand Terra Trucking Company, Party to theContract. Cases 21-CE-197 and 21-CE-220May 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 30, 1979, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, both RespondentUnion and Respondent Associations filed excep-tions and supporting briefs. Charging Party Califor-nia Dump Truck Owners Association filed a briefin reply to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2' We disavow statements in the Administrative Law Judge's Decisionwith respect to secs. 4 and 4.4 of Respondents' Master Labor Agreement(MLA) which suggest that offsite activity is per se secondary activitywithin the meaning of Sec. 8(e) of the Act. The jobsite limitation in theconstruction industry proviso to Sec. 8(e) has no relevance to the prima-ry or secondary nature of activity as defined by the standard set forth inNational Woodwork Manufacturers Association. et al. v. N.L.R.B., 386 U.S.612 (1967). We agree with the Administrative Law Judge that sec 4.4has as its object secondary activity, but this is so because it contains aunion referral provision directed at furthering general union objectivesand regulating labor policies of employers other than those who are par-ties to the agreement. See Local 585 of the Brotherhood of Painters Deco-rators d Paper Hangers of America, AFL-CIO and Galveston Building andConstruction Trades Council (Falstaff Brewing Corporation), 144 NLRB100, 105 (1963). The fact that secs. 4 and 4.4 cover offsite work meansonly that any related secondary provisions in the MLA are not entitledto protection under the construction industry proviso.Chairman Fanning agrees that the 8(e) proviso does not protect thesecondary restrictions here insofar as they affect the work of deliveries toand from the jobsite. He does not agree that proviso protection is inappli-cable to the work of repairing construction equipment on the jobsite. Seehis dissenting opinion in International Union of Operating Engineers, LocalUnion Vo. 12 (Acco Construction Equipment, Inc.), 204 NLRB 742 (1973).2 In accord with past Board practice, we shall divide the recommend-ed Order into separate sections for Respondent Union and Respondent249 NLRB No. 38ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that:A. Respondent Building Material and DumpTruck Drivers, Teamsters Local Union No. 36, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, SanDiego, California, its officers, agents, and repre-sentatives, shall:1. Cease and desist from entering into, maintain-ing, giving effect to, or enforcing sections 4.4,42(B)(1), 42(B)(2), 42(B)(3), 42(B)(4), 42(B)(9),42(B)(11), 42(B)(12), and 42(B)(13) of the MasterLabor Agreement for San Diego County to theextent found unlawful herein.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "AppendixA."3Copies of said notice, on forms provided bythe Regional Director for Region 21, after beingduly signed by Respondent Union's authorized rep-resentative, shall be posted by said Union immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by anyother material.Associations. In addition, we shall delete the injunctive language con-tained in par. (c) of the recommended Order. Such language is not usu-ally included in Board orders dealing with 8(e) violations which do notdirectly involve employees' Sec. 7 rights. Finally, we shall delete lan-guage in the recommended Order requiring Respondents, jointly and sev-erally, to reimburse dump truck owner-operators for the payment of initi-ation fees, dues, and contributions deducted for union benefit funds as aresult of the enforcement of unlawful secondary provisions in Respond-ents' Master Labor Agreement. The Board has on one occasion adoptedwithout comment an Administrative Law Judge's recommended Ordercontaining such a remedy. Local 814, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America (Santini Brothers.Inc.), 208 NLRB 184, 201 (1974). In the present case, however, there isinsufficient evidence in the record with respect to alleged losses directlyattributable to actual coercion by Respondents. Furthermore, we find areimbursement order, typically used to "make whole" employees for vio-lations of the Act, to be generally overbroad and inappropriate in thecontext of 8(e) violations. We note that aggrieved owner-operators en-gaged in business as independent contractors may pursue a damage claimunder Sec. 303 of the Act. For the foregoing reasons, we find that thereimbursement of owner-operators ordered by the Administrative LawJudge would not effectuate the remedial policies of the Act. See Local60, United Brotherhood of Carpenters and Joiners of America. AFL-CIO. etal. [Mechanical Handling Systems, Inc.] v. NL.R.B., 365 U.S. 651 (1961).3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals enforcing anorder of the National Labor Relations Board." BUILDING MATERIAL AND DUMP TRUCK DRIVERS, LOCAL 36387(b) Sign and mail to said Regional Director suffi-cient copies of the aforementioned notice for post-ing at the premises of Associated General Contrac-tors of America, San Diego Chapter, Inc., SanDiego Building Contractors Association, Engineer-ing and General Contractors Association, their re-spective employer-members, and Terra TruckingCompany, if willing.(c) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent Union has taken tocomply herewith.B. Respondents Associated General Contractorsof America, San Diego Chapter, Inc., San DiegoBuilding Contractors Association, Engineering andGeneral Contractors Association, and their em-ployer-members, San Diego, California, their offi-cers, agents, successors, and assigns, shall:1. Cease and desist from entering into, maintain-ing, giving effect to, or enforcing sections 4.4,42(B)(1), 42(B)(2), 42(B)(3), 42(B)(4), 42(B)(9),42(B)(11), 42(B)(12), and 42(B)(13) of the MasterLabor Agreement for San Diego County to theextent found unlawful herein.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at their places of business copies of theattached notice marked "Appendix B."4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 21, after being duly signed by au-thorized representatives of Respondent Associ-ations, shall be posted by Respondent Associationsand their employer-members immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent Associations and their employer-members to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps the Respondent Associationshave taken to comply herewith.4 See fn 3, supra.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, giveeffect to, or enforce sections 4.4, 42(B)(1),42(B)(2), 42(B)(3), 42(B)(4), 42(B)(9),42(B)(11), 42(B)(12), and 42(B)(13) of ourMaster Labor Agreement for San DiegoCounty with Associated General Contractorsof America, San Diego Chapter, Inc., SanDiego Building Contractors Association, Engi-neering and General Contractors Association,and their employer-members, to the extent thatsuch provisions violate Section 8(e) of the Na-tional Labor Relations Act, as amended.BUILDING MATERIAL AND DUMPTRUCK DRIVERS, TEAMSTERS LOCALUNION No. 36, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICAAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, giveeffect to, or enforce sections 4.4, 42(B)(1),42(B)(2), 42(B)(3), 42(B)(4), 42(B)(9),42(B)(11), 42(B)(12), and 42(B)(13) of ourMaster Labor Agreement for San DiegoCounty with Building Material and DumpTruck Drivers, Teamsters Local Union No.36, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, to the extent that such provisionsviolate Section 8(e) of the National Labor Re-lations Act, as amended.ASSOCIATED GENERAL CONTRACTOROF AMERICA, SAN DIEGO CHAPTER,INC.SAN DIEGO BUILDING CONTRACTORSASSOCIATIONENGINEERING AND GENERAL CON-TRACTORS ASSOCIATIONDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard in San Diego, California, on August 27,1979. The charge in Case 21-CE-197 was filed on De-cember 19, 1977, by California Dump Truck Owners As-sociation (CDFA). The charge in Case 21-CE-220 wasfiled on October 20, 1978, by Larry Shepard,' an indi-vidual. By order dated January 29, 1979, the Regional' Individuals are referred to herein by their last names 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for Region 21 of the National Labor RelationsBoard consolidated said two cases for hearing. The com-plaint, issued January 29, 1979, alleges that Building Ma-terial and Dump Truck Drivers, Teamsters Local UnionNo. 36, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (Union),and Associated General Contractors of America, SanDiego Chapter, Inc. (AGC); San Diego Building Con-tractors Association; Engineering and General Contrac-tors Association (Associations) violated Section 8(e) ofthe National Labor Relations Act as amended.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Briefs, which havebeen carefully considered, were filed on behalf of Gener-al Counsel, Shepard, CDTA, Union, and Associations.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Associations, and each of them, are associ-ations comprised of various employers who are engagedin business as contractors or subcontractors in the build-ing and construction industry in southern California,which exist for the purpose of, and do engage in, collec-tive bargaining on behalf of their respective employer-members with various labor organizations, including Re-spondent Union. The employer-members of Associations,in the aggregate, annually purchase and receive goodsand products valued in excess of $50,000 directly fromsuppliers located outside the State of California.I find that Associations and their employer-membersare employers engaged in commerce and in businesses af-fecting commerce within the meaning of Section 2(6)and (7) and Section 8(e) of the Act.II. THE LABOR ORGANIZATION INVOLVEDBuilding Material and Dump Truck Drivers, Team-sters Local Union No. 36, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.11l. THE ALLEGED UNFAIR LABOR PRACTICESBackground2The basic dispute among the parties involves the ques-tion of whether or not the collective-bargaining agree-ment involved herein legally can treat owner-operatorsof dump trucks as employees of contractors for the pur-poses of that agreement. The dispute and its similar pre-decessors are not new to judicial and NLRB processes;they have been considered in many earlier decisions andopinions. However, the genesis of the controversy goes2 This background summary is based upon testimony and evidence thatis not in dispute, and is based in part upon General Counsel's brief Thetranscript has been carefully reviewed, with the facts summarized hereinhaving been drawn from the transcript and its accompanying exhibits.back as far as 1965, when the Union proposed for inclu-sion in the collective-bargaining agreement then beingnegotiated, language similar to that now being consid-ered. The language as proposed was not, however, in-cluded within the agreement. That language later, as ex-panded, was insisted upon by the Union, and included inagreements of 1972, 1974, and in the current 1977-80agreement.In its Decision of January 17, 1973, based upon repre-sentation proceedings, the Board held in ContractorMembers of the Associated General Contractors of Califor-nia, Inc., 201 NLRB 311, that owner-operators were"employees" within the meaning of the Act. The Boardreiterated that position on September 23, 1975, in Associ-ated General Contractors of California, Inc., etc., 220NLRB 540, an unfair labor practice case. In December1977, the Court of Appeals for the Ninth Circuit re-versed the Board, held that the owner-operators were in-dependent contractors rather than employees, and re-manded the case to the Board. Associated General Con-tractors, etc. v. N.L.R.B., 564 F.2d 271 (1977). In its Sup-plemental Decision and Order dated December 8, 1978,the Board stated "we conclude that the owner-operatorswho drive the trucks herein are independent contractorsand not employees." Further, the Board vacated its De-cision reported in 201 NLRB 311, 209 NLRB 363, and209 NLRB 366, and dismissed the representation petition.Associated General Contractors of California, Inc., 239NLRB 686 (1978).In Novemer 1978, prior to issuance of the Board'sSupplemental Decision and Order dated December 8,1978, the parties to the collective-bargaining agreementof 1977-80 amended their agreement, partially in re-sponse to objections raised by the complainants in Associ-ated General Contractors of California, Inc., 239 NLRB686. Further, the Union executed a settlement agreementin Case 21-CA-195 (Biddle Carter), and agreed to post anotice limiting the force and effect of the subcontractingprovisions of the Master Labor Agreement (MLA). Thatsettlement agreement presently is pending before theBoard.Provisions of the 1977-80 MLA, some of which theparties amended, and which are the basis of the contro-versy herein, are as follows:SECTION 4WORK COVEREDWork covered by this Agreement shall includeall job-site work performed by the EMPLOYER orits subcontractor for the construction, in whole orin part, or the improvement or modification thereof,any building structure or other work and operationswhich are incidental thereto, and the assembly, op-eration, maintenance and repair of all equipment,vehicles and other facilities used in connection withthe performance of the aforementioned jobsite workand services, and shall include without limitationthe following types of classes of work:* * * * * BUILDING MATERIAL AND DUMP TRUCK DRIVERS, LOCAL 363894. So far as it is within the control of the EM-PLOYER or his subcontractor, all materials, sup-plies and equipment used on the job shall be trans-ported to or from or on the site of the work byworkmen furnished by the appropriate craftUNION signatory hereto. Nothing herein containedshall be construed to prohibit the normal deliveryof freight by common carrier.SECTION 42TEAMSTER WORKING RULESB. OWNER-OPERATOR:I. The EMPLOYER may obtain trucks or equip-ment from any source, however, the operators onsuch trucks or equipment will be properly clearedbefore starting to work on the second day. TheOwner-Operators of such trucks or equipment mustfurnish proof of legal or registered ownership. Inorder for the Owner-Operator to be properlycleared, he must present himself and proof of legalor registered ownership at the UNION'S office, andonce properly cleared, such clearance is valid inSan Diego County until there is a change in theOwner-Operator's equipment status.2. The EMPLOYER may procure Owner-Opera-tors from a person, firm, corporation or other busi-ness entity which is signatory to an agreement withthe Union, and who are making proper fringe bene-fit payments. Such person, firm, corporation orother business entity will be considered for the pur-poses of this Agreement to be a subcontractor.Should any portion of the Owner-Operator lan-guage contained in this Agreement be ruled nulland void or unenforceable by a court of competentjurisdiction or the NLRB, said ruling affecting thatsection of the Owner-Operator language shall im-mediately be deemed to be incorporated into thisAgreement until the provisions of Section 10 (Gen-eral Saving Clause) are invoked.3. The Contractor expressly reserves the right tocontrol the manner, time, means and details of, andby which, the Owner-Operator performs his serv-ices, as well as the ends to be accomplished, andshall be the sole judge of the capabiity of theOwner-Operator's equipment to perform the workrequired to be performed and may, if the Contrac-tor determines that the Owner-Operator equipmentis not capable of performing the work required tobe performed, terminate such Owner-Operator'sservices. Failure to work the day or one-half (1/2)day out, as directed, shall terminate the Owner-Op-erator's employment, and shall be paid only foractual time worked prior to such failure. The Con-tractor shall not pay for time spent by the Owner-Operator in repairing, servicing, or maintaining hisequipment after termination of employment orbefore or after his shift or half-shift, as the case maybe.4. The Owner-Operator shall be carried on thepayroll of the Contractor as an employee and, assuch, all the terms and conditions of this MasterAgreement and any amendment or amendmentsthereto, shall be applicable to him, except as pro-vided elsewhere in this Section and except that inthe event that it is determined that the services ofan Owner-Operator were terminated, any paymentfor time lost shall be limited to the wage and fringebenefit payments provided in this Agreement, shallnot in any event include any payment with respectto the equipment or the loss of use thereof; andexcept, further, that the Owner-Operator shall notbe subject to the provisions of paragraphs 1, 2, 3, 4,4(a), 4(b), 4(c) of Section 26 of this Agreement.9. It is further mutually understood and agreedthat the intent of this Section is to assure the pay-ment of wages, fringes, and conditions as providedin this Master Agreement and to prohibit themaking and carrying out of any plan, scheme ordevice to circumvent or defeat the payment ofwages, fringes and conditions as provided in thisMaster Agreement.II. Notwithstanding any other provision of thisAgreement, this Section 42 shall be applicable onlyto Owner-Operators performing (or who, upon theiremployment, will be performing) work to be doneunder Section 4.12. If the EMPLOYER through a three mancommittee, selected in accordance with the proce-dure described in the Stewards Clause contained inSection 14, is found violating any portion of thissection, the EMPLOYER shall immediately pay foreach Owner-Operator with respect to whom theEMPLOYER is in violation, a sum equal to oneday's pay at the highest hourly rate covering wageand fringe benefit costs under this Agreement foreach day or portion thereof the violation occurred,such money to be made payable to the Lukemia So-ciety, San Diego Chapter, by check and promptlymailed to Teamsters Local No. 36.13. When a truck or piece of equipment is drivenor operated by its owner and is used on work cov-ered by this Agreement, the Owner-Driver or oper-ator of said truck, or piece of equipment shall re-ceive a rate of pay not less than that specified inthis Agreement and shall be subject to the termsand conditions of this Agreement.At the hearing herein, General Counsel introduced thetestimony of Shepard; Fred ReCupido, a truck broker re-ferred to as a prime, or overlying, carrier; and DonnaJean Herring, general manager of Kissinger TruckingCompany (Kissinger), a truck broker and prime carrier.Shepard, ReCupido, and Herring testified in detail con- 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning the manner in which truck owner-operatorswork for contractors through broker arrangements.Their testimony was not contradicted, and is credited.Kissinger operates a trucking business, and acts as abroker for owner-operators in San Diego County. Kissin-ger owns its own trucks, and employs four drivers. Thetrucks have signs reading "Kissinger Trucking" on thevehicles. The four drivers are employees within themeaning of the Act, and their employment is conductedpursuant to usual employer-employee statutory and otherrequirements. Kissinger's business as a truck broker iscarried on separately from its business as a trucker forhire.Kissinger, in its broker capacity, contracts with owner-operators of dump trucks. Kissinger enters into subhaulagreements with owner-operators. Kissinger has suchsubhaul agreements with from 75 to 100 owner-opera-tors. The subhaul agreements are not exclusive, and theowner-operators are permitted to, and do, have subhaulagreements with other brokers. Kissinger's subhaulagreement only requires that an owner-operator possess aCalifornia Public Utilities Commission (PUC) dumptruck permit, carry insurance naming Kissinger as an ad-ditional insured, and possess a truck. Kissinger possessesno ownership interest in any of the owner-operator'sequipment. Unlike its own trucks, Kissinger does not payfor the fuel, insurance, or maintenance of the owner-op-erators' truck. Kissinger does not pay or provide repairparts for the owner-operator's truck.Owner-operators call Herring for work, or Herringcalls them. She tells them where to report for the nextday's work, and provides a freight bill. Owner-Operatorsmay refuse these dispatches, and often do when alreadyworking for another broker. Kissinger collects thefreight charges from the customers, and pays the owner-operator 95 percent thereof. Owner-Operators are free tosubstitute another driver on a dispatch.In November 1977 Kissinger entered into a contractwith the Penhall Company to haul rubble from a demoli-tion project to a dump site some 10 miles away. Kissin-ger dispatched several owner-operators to the projectwhen it commenced in December 1977. Just after theproject began, Jack Hobbs, Penhall's superintendent,called Herring and told her that a Teamsters businessagent said that Kissinger could not do the job because itwas nonunion. Hobbs told Herring that, unless she couldfind a way to satisfy the Teamsters, he would removeKissinger from the job and get a union contractor whocould perform. Herring called Bill Burke of the AGC,and asked him why Kissinger could not haul on the Pen-hall project. Burke told Herring that because Penhallwas a signatory to the MLA, and since Kissinger wasnonunion, it could not haul on the job. Kissinger was re-moved from the Penhall job. Subsequently, in February1978, Kissinger signed the Master Labor Agreement.ReCupido operates Terra Trucking Company (Terra)as a sole proprietorship. Terra operates as a broker forowner-operator dump trucks, and also rents dump trail-ers. ReCupido maintains contact with approximately 100to 150 contractor customers, 20 to 30 of whom are regu-lar, and for whom Terra provides owner-operator trucks.Terra, in turn, has subhaul agreements with from 200 to250 owner-operators, of whom 25 to 30 he regularlyuses. These subhaul agreements are not exclusive, andowner-operators can, and do, have subhaul agreementswith other brokers. Terra bills the customers for theowner-operators' services, and remits 95 percent of thebill to the owner-operator, keeping 5 percent as a bro-ker's fee. If Terra rents a trailer to the owner-operator, itdeducts 20 percent of the bill as trailer rental. Before en-tering into a subhaul agreement, Terra only requires thatthe owner-operator have a PUC license and carry insur-ance naming Terra as an additional insured. Owner-oper-ators are not required to take a physical examination, fillout an employment application, or fill out an InternalRevenue W-4 form. ReCupido does not go into the fieldto supervise the work of owner-operators. Owner-opera-tors have no set hours or standard workday, and are notrequired to call in to Terra if a job ends early. Owner-operators purchase their own fuel. Terra does not deductany payroll taxes from owner-operators' revenue, anddoes not carry workmen's compensation insurance forthe owner-operators. Owner-operators provide their owninsurance. Terra has no financial interest in any of theowner-operators' equipment. Terra, through ReCupido,tells the owner-operators where to show up for the nextday's work, and neither specifies the route to take norcompensates the owner-operators for transit time.Owner-operators can negotiate a higher rate once on ajob. Owner-operators can, and have, substituted driversand jobs.ReCupido signed a "short-form" agreement pursuantto provisions of the San Diego County MLA in 1974,when he was engaged in business as an owner-operator.That agreement renews itself from year to year. InAugust 1978, ReCupido received a letter from the Unionstating that several employees, including Larry Shepard,were not members in good standing and requested thatTerra remove them from employment until properlycleared.3ReCupido told the owner-operators that theywould have to join the Union (Local 36), or he wouldnot utilize their services. ReCupido credibly testifiedthat, although this was the first correspondence request-ing that that owner-operators join Local 36, there hadbeen a constant battle with Local 36 since 1975 as towhether owner-operators should join the Union. All ofthe owner-operators joined Respondent Union in Sep-tember 1978. At no time subsequent to September 1978has any agent of Respondent Union contacted ReCupidoto inform him that owner-operators do not have to bemembers of Respondent Union.Shepard is an owner-operator who uses Terra for bro-kering services. Shepard owns his own tractor, which heis financing through an Orange County bank. Shepardhas a subhaul agreement with Terra. ReCupido usuallycalls Shepard and offers him several jobs from which tochoose. Shepard can, if he so desires, refuse to take thejobs that are offered. Shepard estimated that he hauledfor more than 100 customers during the year precedingthe hearing. Shepard submits a copy of the freight billfor each job to ReCupido, who deducts 5 percent for abroker's fee and 20 percent for trailer rental, and remits3 G.C Exh. 6. BUILDING MATERIAL AND DUMP TRUCK DRIVERS, LOCAL 36391the remainder to him. Shepard pays the sales tax on histractor; pays for his own fuel, license fees, and Federalhighway use tax; does his own maintenance; pays hisown parking rental fees; and pays his taxes quarterly asself-employment tax. Shepard is not covered by work-men's compensation or state disability. He pays for hisown PUC permit. He is legally responsible for any spill-age which he may cause. He can negotiate a higher ratefor a job, and can substitute another driver on a job. Heschedules and controls his own vacation.While on a job, the customer tells Shepard where todeliver his load. The customer's agent tells Shepardwhere to dump. However, Shepard's contact with theagent is very brief and may consist only of hand signals.Shepard has no fixed hours, and while lunch breaks usu-ally are schedules to coincide with the customers, Shep-ard can elect to work through the lunch hour. Shepard isnot supervised on the job by ReCupido, whom he seesvery infrequently. Shepard never has hauled on a jobwhich required him to load and dump all within the con-fines of a single project.In September 1978, Shepard joined the Union becauseof the letter Local 36 sent ReCupido. (G. C. Ex. 6).Shepard went to Respondent Union's hall and askedUnion Agent Hugh McDonald why he, an independentbusinessman, had to join the Union. McDonald replied itwas because ReCupido had signed a short-form agree-ment. Shepard joined and paid his dues and fees underprotest.IssuesThe principal issue is whether or not the contractualprovisions quoted above violate Section 8(e) of the Act.In order to resolve that issue, it must be determinedwhether or not owner-operators are independent con-tractors; whether or not the contractual provisionsquoted above have a secondary object precluded by Sec-tion 8(e) of the Act; and, if the provisions are secondaryin nature, whether or not they are permissible under theconstruction industry proviso of Section 8(e).A. The Independent Operator IssueIndependent contractors are not included within theprovisions of the Act defining "employee."4The statusof owner-operators such as Shepard was determined bythe Court of Appeals for the Ninth Circuit in 1977, whenthe opinion was filed in Associated General Contractors,etc. v. N.L.R.B., supra. The Board later vacated its earli-er determination that the owner-operators were employ-ees, and held that they were independent operators. Asso-ciated General Contractors of California, Inc., 239 NLRB686. Those two pronouncements, judicial and Board, didnot specifically apply to owner-operators in San DiegoCounty, who are involved in this case. However, Respo-dents herein did not contend at the hearing, nor does therecord show, that owner-operators in this case occupy astatus, or conduct their business, in a manner differentfrom owner-operators outside the San Diego Countyarea.4 Sec. 2(3) of the Act.The Ninth Circuit considered, inter alia, the followingfactors in reaching its determination that owner-opera-tors are independent contractors. Hauls are for contrac-tors. Hauls may be arranged personally or though over-lying carriers (brokers). Subhaul agreements are not ex-clusive arrangements. Overlying carriers do not super-vise "in any significant fashion" the work of owner-oper-ators. Broker referrals may be rejected by owner-opera-tors. The relationship between owner-operators and con-tractors is "short-lived." Minimum fees are established bythe California PUC, but owner-operators may negotiatefor higher rates. Owner-operators may be paid by thehour, or on mileage and tonnage rates. Owner-operatorsare not paid for time when their equipment is inactive.Contractors make no employee deductions from pay ofowner-operators. Owner-operators keep track of theirown time, subject to audit. PUC requires that owner-op-erators obtain permits from the PUC, be bonded, andcarry liability insurance. Owner-operators are responsiblefor overloading and spillage. Owner-operators bear theentire cost of their enterprises, including the cost oftrucks, equipment, and tools, and pay all their own main-tenance and operational expenses. Owner-operators inde-pendently may hire drivers, or subcontract work to otherowner-operators. On site conduct is coordinated withcontractor personnel, relative to breaks and dump areas.It is readily apparent from a review of owner-operatorfunctions described at the hearing herein, and summa-rized supra, that the relationship among owner-operators,brokers, and contractors in this case practically is inden-tical to that described by the Ninth Circuit when itreached its determination that owner-operators are inde-pendent contractors. There is no reasonable basis onwhich to conclude that the owner-operators here in-volved are employees. The law of Associated GeneralContractors, etc. v. N.L.R.B., supra, and Associated Gener-al Contractors of California, supra, puts this issue to rest.B. The Secondary Conduct IssueSection 8(e) of the Act, sometimes referred to as the"hot-cargo" section, was enacted into law in 1959 as apart of the Landrum-Griffin Act, which amended theNational Labor Relations Act. The portion of Section8(e) that is relevant to this issue is as follows:5(e) It shall be an unfair labor practice for anylabor organization and any employer to enter intoany contract or agreement, expressed or implied,whereby such employer ceases or refrains or agreesto cease or refrain from handling, using, selling,transporting or otherwise dealing in any of theproducts of any other employer, or to cease doingbusiness with any other person, and any contract oragreement entered into heretofore or hereafter con-taining such an agreement shall be to such extentunenforceable and void. ....Section 8(e) addresses itself to what the Congress consid-ered a defect in the law prior thereto, i.e., the law thatpermitted contractual provisions directed to unoffendingemployers, rather than to conditions of work of the con-5 The proviso portion of the section is discussed infra. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracting employer. It was the intent of Congress in enact-ing Section 8(e) to preclude secondary boycotts, and aliteral reading of the statute indicates that all agreementsfor secondary action are covered. However, judicial pro-nouncements have resulted in the allowance of some sec-ondary agreements as being outside the intent of the stat-ute. National Woodwork Manufacturers Association v.N.L.R.B., 386 U.S. 612 (1967), rehearing denied 387 U.S.926, sets forth the basic judicial guidelines in determiningthe nature of contracts permissible under Section 8(e).That case approves subcontractual limitations on an em-ployer's actions, provided the purpose thereof is to pro-tect and preserve work standards and opportunities ofthe bargaining unit. These clauses sometimes are referredto as "union standards" clauses. However, provisionsthat limit subcontracting to employers who are parties tounion contracts are secondary and illegal, since their pur-pose is to further union causes outside the ambit of theunit. Such clauses sometimes are referred to as "Unionsignatory" provisions. Many cases have been decided bycourts and the Board pursuant to the guidelines of Na-tional Woodwork, with some types of contractual provi-sions being found lawful, and some being found unlaw-ful. However, those guidelines have not been disturbedand remain the law. In applying Section 8(e) to specificfactual situations, established principles relating to sec-ondary boycotts are applied.General Counsel has alleged that certain provisions ofMLA involved in this controversy are illegal under Sec-tion 8(e) of the Act. It is necessary to examine those pro-visions individually, as follows:SECTION 4WORK COVEREDWork covered by this Agreement shall include alljob-site work performed by the EMPLOYER or itssubcontractor for the construction, in whole or inpart, or the improvement or modification thereof,any building structure or other work and operationswhich are incidental thereto, and the assembly, op-erator, maintenance and repair of all equipment, ve-hicles and other facilities used in connection withthe performance of the aforementioned jobsite workand services, and shall include without limitationthe following types of classes of work:4. So far as it is within the control of the EM-PLOYER or his subcontractor, all materials, sup-plies and equipment used on the job shall be trans-ported to or from or on the site of the work byworkmen furnished by the appropriate craftUNION signatory hereto. Nothing herein containedshall be constructed to prohibit the normal deliveryof freight by common carrier.Section 4.4 is the heart of this section, is an importantpart of the MLA as a whole; and continues a controver-sy that extends back at least as far as 1965. The fact thatsection 4.4 has as its object secondary activity is appar-ent. Delivery of materials, supplies, and equipment is notjobsite work within the meaning of the provisio to Sec-tion 8(e).6So far as the "work covered" paragraph is concerned,the language thereof incorporates section 4.4 by statingthat the work described as "jobsite work" shall "includewithout limitation the following types of classes ofwork." Not only does that work description unlawfullyinclude deliveries to the site it also embodies within thelanguage an activity that has been held to consititute off-site, thus secondary, activity, i.e., the maintenance andrepair of all equipment. Dealer repairs were held in AccoConstruction Equipment, Inc., v. N.L.R.B., 511 F.2d 848(9th Cir. 1975), to constitute secondary activity withinthe coverage of Section 8(e) of the Act, outside the pro-viso thereto.Section 42(B)(I 1) of the MLA provides:11. Notwithstanding any other provision of thisAgreement, this Section 42 shall be applicable onlyto Owner-Operators performing (or who, upon theiremployment, will be performing) work to be doneunder Section 4.This provision is dependent upon, and specifically in-corporates, sections 4 and 4.4 discussed supra. Those sec-tions being unlawful, this section, too, is unlawful to theextent of its dependence upon sections 4 and 4.4Section 42(B)(1) of the MLA provides:B. OWNER-OPERATOR1. The EMPLOYER may obtain trucks or equip-ment from any source, however, the operators onsuch trucks or equipment will be properly clearedbefore starting to work on the second day. TheOwner-Operators of such trucks or equipment mustfurnish proof of legal or registered ownership. Inorder for the Owner-Operator to be properlycleared, he must present himself and proof of legalor registered ownership at the UNION'S office, andonce properly cleared, such clearance is valid inSan Diego County until there is a change in theOwner-Operators's equipment status.This provision restricts and penalizes both signatorycontractors and independent owner-operators. Contrac-tors are limited in their choice of owner-operators, andowner-operators are precluded from working for signato-ry contractors unless, in both instances, the owner-opera-tors first have submitted themselves to, and have been"cleared" by, the Union. This control device is contrarye International Brotherhood of Teamsters. Chauffeurs. Warehousemen andHelper of America, Local 294 (Island Dock Lumber. Inc.). 145 NLRB 484(1963), enfd. in pertinent part 342 F.2d 18 (2d Cir. 1965); InternarionalBrotherhood of Teamsters. Chauffeurs, Warehousemen and Helper of Amer-ica, Local 294, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and lHelpers of America (Redford Sand and Gravel Co.), 195NLRB 379 (1972); Local Union No. 282 affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemen and Helpers of Amer-ica (D. ortunato, Inc.), 197 NRB 673 (1972).--- ---- --- BUILDING MATERIAL AND DUMP TRUCK DRIVERS, LOCAL 36393to the provisions of Section 8(e) of the Act, and is il-legal. 7Section 42(B)(2) of the MLA provides:2. The EMPLOYER may procure Owner-Opera-tors from a person, firm, corporation of other busi-ness entity which is signatory to an agreement withthe Union, and who are making proper fringe bene-fit payments. Such person, firm, corporation orother business entity will be considered for the pur-poses of this Agreement to be a subcontractor.Should any portion of the Owner-Operator lan-guage contained in this Agreement be ruled nulland void or unenforcable by a court of competentjurisdiction or the NLRB, said ruling affecting thatSection of the Owner-Operator language shall im-mediately be deemed to be incorporated into thisAgreement until the provisions of Section 10 (Gen-eral Saving Clause) are invoked.The purpose of this provision patently is to limit con-tractors' choice of truck brokers, to those brokers whoare signatories to contracts with the Union. Under thelaw of National Woodwork Manufacturers Association v.N.L.R.B., supra, as later interpreted in inter alia, Interna-tional Union of Operating Engineers, Local Union No. 12,AFL-CIO (Robert E. Fulton), 220 NLRB 530 (1975),General Teamsters, Chauffeurs, Warehousemen and Help-ers Local 982, et al. (J. K. Barker Trucking Co., et al.),181 NLRB 515 (1970), such a union signatory clause iswithin the proscriptions of Section 8(e) of the Act, and isillegal.Section 42(B)(4) of the MLA provides.4. The Owner-Operator shall be carried on thepayroll of the Contractor as an employee and assuch, all the terms and conditions of this MasterAgreement and any amendment or amendmentsthereto, shall be applicable to him, except as pro-vided elsewhere in this Section and except that inthe event that it is determined that the services ofan Owner-Operator were terminated, any paymentfor time lost shall be limited to the wage and fringebenefit payments provided in this Agreement, andshall not in any event include any payment with re-spect to the equipment or the loss of use thereof;and except, further, that the Owner-Operator shallnot be subject to the provisions of paragraphs 1, 2,3, 4, 4(a), 4(b), 4(c) of Section 26 of this Agreement.As discussed supra, the Union has, since at least 1965,been desirous of treating owner-operators as employeesof signatory contractors, and toward that end, hasbrought economic pressure against the Associations inorder to embody in contracts language to attain thatgoal.The provision quoted above is a part of the Union'scontinuing efforts to achieve its goal of unionization ofowner-operators. Under this provision an owner-operator7 Local 585 of the Brotherhood of Painters. Decorators & Paper Hangersof America, AFL-CIO, et al. (Falstaff Brewing Corporation), 144 NLRB100 (1963), and cases cited therein.has only two choices, i.e., he can become an employeeagainst his will and thereby subject himself to all thelimitations8of such status, or he can be precluded fromhauling for signatory contractors, thereby effectivelytaking himself out of the hauling business.As discussed supra, owner-operators involved in thiscontroversy are independent entrepreneurs. The attemptby Respondents Union and Associations to impose unionmembership on those owner-operators is aimed at thelabor policies of businesses that are not a part of laborrelations between the Union and its signatory contrac-tors. Such an attempt violates Section 8(e) of the Act,since it is a secondary action.9Section 42(B)(9), (12), and (13) of the MLA provide:9. It is further mutually understood and agreedthat the intent of this Section is to assure the pay-ment of wages, fringes, and conditions as providedin this Master Agreement and prohibit the makingand carrying out of any plan, scheme or device tocircumvent or defeat the payment of wages, fringesand conditions as provided in this Master Agree-ment.12. If the EMPLOYER through a three mancommittee, selected in accordance with the proce-dure described in the Stewards Clause contained in[Section] 14, is found violating any portion of thissection, the EMPLOYER shall immediately pay foreach Owner-Operator with respect to whom theEMPLOYER is in violation, a sum equal to oneday's pay at the highest hourly rate covering wageand fringe benefit costs under this Agreement foreach day or portion thereof the violation occurred,such money to be made payable to the LeukemiaSociety, San Diego Chapter, by check and prompt-ly mailed to Teamsters Local 36.13. When a truck or piece of equipment is drivenor operated by its owner and is used on work cov-ered by this Agreement, the Owner-Driver or oper-ator of said truck, or piece of equipment shall re-ceive a rate of pay not less than that specified inthis Agreement and shall be subject to the termsand conditions of this Agreement.The foregoing provisions are restrictions upon signato-ry employers' right to do business with owner-operatorsas independent contractors. The quoted provisions sub-ject owner-operators to the pay, terms and conditions ofthe MLA. As discussed supra, the California PUC setsminimum rates owner-operators may charge, but thelatter legally can, and do, negotiate higher rates on somehauling jobs. The first and last sections of the MLAquoted above substitute contractual pay for negotiatedpay, without the owner-operators ever having had a partin such a fundamental change. Such restrictions of signa-tory contractors, and their effect upon owner-operators,Including contractual limitations embodies in the MLA.o A. Duie Pyle. Inc. v. N.LR.B., 383 F.2d 722 (3d Cir. 1967), cert.denied 390 U.S. 905 (1968); Highway Truck Drivers and Helpers. Local107. International Brotherhood of Teamsters. Chauffeurs, Warehousemenand Helpers of America (S & E McCormick Inc.), 199 NLRB 531 (1972);Local 814, International Brotherhood of Teamsters. Chauffeurs. Warehouse-men and Helpers of America. Santini, Brothers, Inc., 208 NLRB 184 (1974). 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDfall squarely within the proscriptions of secondary activi-ty set forth in Section 8(e) of the Act.As discussed in General Counsel's brief, section42(B)(12) is a penalty clause applicable to signatory con-tractors who do business with owner-operators as inde-pendent contractors. Clearly, the penalty is intended toforce signatory contractors to make certain that owner-operators who work for those contractors become em-ployees subject to all terms and conditions of the MLASuch a penalty clause has an effect similar to the clauseconsidered in Orange Belt District Council #48, AFL-CIO(Calhoun Drywall Company), 153 NLRB 1196 (1965),enfd. 365 F.2d 540 (D.C. Cir. 1966), and is of a second-ary nature in violation of Section 8(e) of the Act.C. The Proviso IssueSection 8(e) states, inter alia:Provided, That nothing in this subsection (e) shallapply to an agreement between a labor organizationand an employer in the construction industry relat-ing to the contracting or subcontracting of work tobe done at the site of the construction, alteration,painting, or repair of a building, structure, or otherwork ....As discussed supra, several provisions of the MLAeither are patently, or in effect, secondary in nature sincethey are intended to, and do, reach the activities ofowner-operators as independent contractors outside thelabor relations between the Union and its signatory con-tractors. Those provisions violate Section 8(e) of theAct, unless they are excluded from that section by theproviso clause.The key determination here is whether or not thework of the owner-operators is "to be done at the site ofthe construction ... ."The legislative history of the proviso shows that Con-gress intended it to be applied solely to work done, or tobe done, directly at the site of construction. That historyis epitomized by the House Conference Reportl°whichstated as follows:It should be particularly noted that the proviso re-lates only and exclusively to the contracting or sub-contracting of work to be done at the site of theconstruction. The proviso does not exempt fromSection 8(e) agreements relating to supplies and ma-terials or other products shipped or otherwise trans-ported to, and delivered, on the site of construction.The Board and the courts consistently have decidedcases in the manner indicated by the wording of the stat-ute, and by its legislative history, i.e., narrowly andstrictly. Indicative of those decisions are Teamsters Local294 (Island Dock Lumber), supra (delivery of ready mixconcrete to a construction site); Local 294, Teamsters(Rexford Sand and Gravel), supra (delivery of sand andgravel to a construction site). Acco Construction Equip-ment Inc. v. N.L.R.B., supra (dealer maintenance andrepair of equipment on a construction site); Operating En-10 H. Rept. 1147, 86th Cong., Ist sess. 39.gineers, Local 12 (Robert E. Fulton), supra (hauling sandto a construction site).Uncontradicted testimony established that the work ofowner-operators involved in this controversy exclusivelyconsisted of hauling to and from construction sites. In noinstance did the work involve hauling limited to the con-fines of the worksite. Under such circumstances, it isclear that the proviso is inapplicable to this issue, andthat resolution of the controversy must be made uponthe basis of secondary considerations under Section 8(e)discussed supra.Respondent's Defenses1. Respondent Union contends that "on or aboutAugust 10, 1978, it came to the attention of TeamstersLocal 36 that certain individuals whom Teamsters 36 be-lieved to be employees of Terra Trucking were notmembers in good standing of the Teamsters Union," andinfers that Teamsters Local 36 learned of the individualsthrough monthly reports filed with the Union and itshealth and welfare trust fund by ReCupido. That conten-tion is given no credence. The history of this controver-sy, together with the credited testimony of ReCupidoand Shepard concerning their contacts with the Union,the reason for and method of submitting reports, and themanner in which owner-operators were forced to jointhe Union, makes it quite clear that the Union knewwhat was happening when the reports arrived. The re-ports, as well as union membership of owner-operators,resulted from illegal provisions of the MLA discussedherein.2. The Union argues that "the offensive portions of theMLA were excised by the November 1978 amendment,"and that the Union settled the Biddle Carter controversyby agreeing not to enforce the subcontracting provisionsexcept with respect to jobsite work, hence, that furtheraction by the Board is not necessary. The Associationsconcur with that argument. That argument is based uponirrelevant facts. First, the fact of entering into an agree-ment in violation of Section 8(e) of the Act gives rise toa course of action, regardless of whether or not the of-fensive language later is deleted or amended. Second, theMLA in its original form was enforced, to the detrimentof owner-operators, prior to its amendment. Third, theAssociations' Burke testified that the amendment neverwas published to AGC members. Further, there is noevidence that the amendment ever was placed in effect.3. The Union and the Associations argue that Shepardis an employee of Terra Trucking Co. (ReCupido). Thisargument is without merit. As discussed supra, the NinthCircuit and the Board have decided that owner-operatorsdoing the same work as Shepard are independent con-tractors.4. The Union argues that the MLA's requirement thatsignatory employers must use union subcontractors islawful, and cites Carpenters Local No. 944, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, etal. (Woelker & Romero Framing, Inc.), 239 NLRB 241(1978), and Carpenters Local Union #15, et al., 240NLRB 255 (1979), as authority. Those cases are inappli-" Mary Feifer d/b/a American Feed Company, 133 NLRB 214 (1961). BUILDING MATERIAL AND DUMP TRUCK DRIVERS, LOCAL 36395cable to this controversy, since they involve jobsitework. As stated by Administrative Law Judge Welles inCarpenters Local Union #15:..the questions that have arisen before the Boardhave concerned only whether the construction in-dustry was involved, and whether the work was"job-site" work. These conditions having been met,it is fair to say that, in the Board's view, anythinggoes.5. The Union argues that the owner-operators here in-volved are engaged in jobsite activities. As discussedsupra, that argument is not in accord with the law.6. The Associations argue that a "make whole"remedy against the Employer Associations would not ef-fectuate the purposes of the Act. The brief of Associ-ations comments: "Obviously under the fact of this case,if anyone needs a restraining influence it is Local 36, notthe Employer Associations." It may well be that the As-sociations were forced by economic pressure into anagreement which they disliked and disapproved, but theydid sign the contract. That signature, and later enforce-ment of the provisions of the contract by both the Unionand the Associations, subjects the Associations to liabilityflowing from the contract.THE REMEDYHaving found that Respondent Union and RespondentAssociations have engaged in certain unfair labor prac-tices in violation of Section 8(e) of the Act, I shall rec-ommend that they cease and desist therefrom, and takecertain affirmative action to effectuate the policies of theAct.It having been found that the Union and the Associ-ations enforced provisions of the MLA requiring owner-operators of trucks to make payment to the Union ofdues, initiation fees, assessments, and contributions totrust funds in violation of Section 8(e) of the Act, it willbe recommended that the Union and the Associations,jointly and severally, make whole all such owner-opera-tors for such payments, with interest thereon, to be com-puted in the manner prescribed in F W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).12Upon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCLUSIONS OF LAW1. Respondent Employer Associations and their em-ployer-members are, and each of them is, employers en-gaged in commerce and businesses affecting commercewithin the meaning of Section 2(6) and (7) and 8(e) ofthe Act.2. Building Material and Dump Truck Drivers, Team-sters Local Union No. 36, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By entering into and maintaining the following sec-tions of the Master Labor Agreement for San DiegoCounty, with respect to any work defined in section 4 ofsaid agreement, Respondents Union and Employer Asso-ciations have engaged in unfair labor practices within themeaning of Section 8(e) of the Act: sections 42(B)(1), (2),(3), (4), (9), (11), (12), and (13).4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]1a See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).